UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 4, 2017 MBT FINANCIAL CORP. (Exact name of registrant as specified in its charter) Michigan 000-30973 38-3516922 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 102 East Front Street, Monroe, Michigan 48161 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (734) 241-3431 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 or Rule 12b-2 of the Securities Exchange Act of 1934. Emerging growth company [ ] If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act [ ] Item 7.01.Regulation FD Disclosure. MBT Financial Corp. (“MBT”) has prepared presentation materials (the “Presentation”) that management intends to present on May 4, 2017 at MBT’s Annual Meeting of Shareholders. MBT may use the Presentation, possibly with modifications, in presentations from time to time thereafter to current and potential investors, analysts, lenders, business partners, acquisition candidates, customers, employees and others with an interest in MBT and its business. A copy of the Presentation is furnished as Exhibit 99 to this Current Report on Form 8-K. The information contained in the Presentation is summary information that should be considered in the context of MBT’s filings with the Securities and Exchange Commission and other public announcements MBT may make by press release or otherwise from time to time. The Presentation speaks as of the date of this Report. While MBT may elect to update the Presentation in the future to reflect events and circumstances occurring or existing after the date of this Report, MBT specifically disclaims any obligation to do so. By furnishing this Current Report on Form 8-K and furnishing the Presentation, MBT makes no admission as to the materiality of any information in this Report, including without limitation the Presentation. The Presentation contains forward-looking statements. See Page 3 of the Presentation for a discussion of certain forward-looking statements that are included therein and the risks and uncertainties related thereto. The information set forth in this Report, including without limitation the Presentation, is not deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or incorporated by reference in any filing under the Securities Act of 1933, as amended (the “Securities Act”), or the Exchange Act, except as may be expressly set forth by specific reference in such a filing. Item 9.01.Financial Statements and Exhibits. (d) Exhibits The following exhibits are furnished herewith: Exhibit Number Exhibit Description 99 MBT Financial Corp. Presentation dated May 4, 2017. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized MBT FINANCIAL CORP. Date: May 4, 2017 By: /s/John L. Skibski John L. Skibski Executive Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit Number Exhibit Description 99 MBT Financial Corp. Presentation dated May 4, 2017.
